188 P.3d 952 (2008)
In the Matter of Leroy C. ROSE, Respondent.
No. 08370.
Supreme Court of Kansas.
July 24, 2008.

ORDER OF DISBARMENT
In a letter dated July 14, 2008, to the Clerk of the Appellate Courts, respondent Leroy C. Rose, of Garden City, Kansas, an attorney admitted to the practice of law in the state of Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to Supreme Court Rule 217 (2007 Kan. Ct. R. Annot. 330).
At the time the respondent surrendered his license, there were six cases pending and being investigated by the Disciplinary Administrator's office. In one of the six cases, probable cause was found and a hearing ordered. In the six cases, there were numerous allegations of failure to appear in court, which allowed default judgments to be taken against clients, failure to properly communicate with clients, lack of candor toward the tribunal, engaging in conflicts of interest, failure to return unearned retainers, and failure to timely file responses to requests for information from the office of the Disciplinary Administrator.
This court, having examined the files of the office of the Disciplinary Administrator, finds that the surrender of the respondent's license should be accepted and that the respondent should be disbarred.
IT IS THEREFORE ORDERED that Leroy C. Rose be and he is hereby disbarred from the practice of law in Kansas, and his license and privilege to practice law are hereby revoked.
IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of Leroy C. Rose from the roll of attorneys licensed to practice law in Kansas.
IT IS FURTHER ORDERED that this order shall be published in the official Kansas Reports, that the costs herein shall be assessed to the respondent, and that the respondent forthwith shall comply with Supreme Court Rule 218 (2007 Kan. Ct. R. Annot. 337).
FOR THE COURT
/s/ Kay McFarland
Chief Justice